Exhibit 10.23

June 14, 2007

Noah Mesel

47669 Fremont Blvd.

Fremont, CA 94538

Dear Noah:

I am pleased to offer you a position with Ikanos Communications (the “Company”)
as Vice President, General Counsel and Secretary reporting to me, in my capacity
as President and Chief Executive Officer. Your start date will be Tuesday,
June 19, 2007.

We are pleased to offer you an annual salary of $200,000.00, which will be paid
to you bi-weekly. Also, we are pleased to offer you a comprehensive package of
employee benefits including health, dental, vision, income protection and a 401
(k) savings plan. You will be eligible to accrue fifteen days of paid time-off
per year. This time may be used for vacation, personal time off or sick time. In
addition, Ikanos observes eight scheduled holidays and two floating holidays per
year. For this calendar year, if your hire date is on or before June 30, you
will receive two floating holidays. You will receive one floating holiday this
calendar year if your hire date is after June 30. You should note that the
Company may modify salaries and benefits from time to time, as it deems
necessary.

An important component of our compensation package includes the opportunity for
ownership in our Company. After your date of employment and upon approval of the
Board of Directors as appropriate, the Company will grant you an option to
purchase 90,000 shares of the Company’s common stock under the Company’s Stock
Option Plan. The price of the shares will be determined by the closing market
price of the company stock on the day prescribed by the Company. These options
will be subject to the terms and conditions of the Company’s Stock Option Plan
and Stock Option Agreement. The vesting schedule will commence on your date of
hire and be vested at 25% after 12 months of start of vesting and 1/48th per
month thereafter. You will also receive a grant of 30,000 Restricted Stock Units
upon approval by the Equity Awards Committee of the Company’s Board of Directors
or the Board of Directors as appropriate. Vesting will commence on June 20, 2007
assuming a June 19, 2007 hire date; and vest 50% in one (1) year and 12.5%
quarterly thereafter. In addition, you will be eligible to participate in the
Ikanos Employee Equity Program which typically occurs in the June timeframe,
whereby employees are eligible for additional Company equity.

In the event of Change of Control and within 12 months of such Change of Control
(i) you resign from your employment with the Company (or any parent or
subsidiary of the Company) for Good Reason or (ii) the Company (or any parent or
subsidiary of the Company) terminates your employment without Cause then:
(1) you shall receive accelerated vesting of all outstanding and unvested equity
awards as to 50% of the then unvested portion of any such award; and (2) you
shall receive compensation, prorated bonus (as if 100% earned) and other
benefits (not including equity grants) for six (6) months following your
termination.

Notwithstanding the foregoing, you will only be entitled to acceleration of
option vesting and compensation if you enter into (and do not revoke) a release
of any and all claims against the Company, in a form reasonably acceptable to
the Company.

Definition of Terms. The following terms referred to in this Agreement will have
the following meanings:

Cause. “Cause” means: (i) your failure to perform your assigned duties or
responsibilities after notice from the Company describing your failure to
perform such duties or responsibilities; (ii) engaging in any act of dishonesty,
fraud or misrepresentation; (iii) violation of any federal or state law or
regulation applicable to the Company’s business; (iv) breach of any
confidentiality agreement or invention assignment agreement between you and the
Company; or (v) you being convicted of, or entering a plea of nolo contendere
to, any crime or committing any act of moral turpitude.



--------------------------------------------------------------------------------

Change of Control. a “Change of Control” means either (i) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions (including, without limitation, any reorganization, merger or
consolidation or stock transfer, but excluding any such transaction effected
primarily for the purpose of changing the domicile of the Company), unless the
Company’s stockholders of record immediately prior to such transaction or series
of related transactions hold, immediately after such transaction or series of
related transactions, at least 50% of the voting power of the surviving or
acquiring entity (provided that the sale by the Company of its securities for
the purposes of raising additional funds will not constitute a Change of Control
hereunder); or (ii) a sale of all or substantially all of the assets of the
Company.

Good Reason. “Good Reason” will mean in connection with a Change of Control and
without your express written consent (i) a reduction of your duties, position or
responsibilities; (ii) a reduction by the Company in your base salary, as may be
applicable, is in effect immediately prior to such reduction; (iii) a material
reduction by the Company in the kind or level of employee benefits to which you
are entitled immediately prior to such reduction with the result that your
overall benefits package is significantly reduced; or (iv) your relocation to a
facility or a location more than 50 miles from your then present location.

You will also be eligible to participate in the Executive Bonus Program at a
target bonus potential of 40%. Goals for the fiscal year will be established
between you and me after you join us.

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice. Your continued employment with the Company is
contingent upon the successful completion of a background check. Upon completion
of this, Human Resources will confirm your employment status with the Company.

You will be eligible for a performance and salary review as part of Ikanos’
annual performance review process typically occurring in the first quarter of
each year.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

As a Company employee, you will be expected to abide by company rules and
regulations. You will be expected to sign and comply with an Employment,
Confidential Information, Invention Assignment and Arbitration Agreement which
requires, among other provisions, the assignment of patent rights to any
invention made in the course of your employment at the Company and
non-disclosure of proprietary information. You will also be expected to sign and
comply with our Company Code of Conduct Policy and our Insider Trading Policy.

You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your records. This letter, along with the agreement relating to
proprietary rights between you and the Company, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by the Chief Executive Officer of the
Company and by you.

Noah, Ikanos is an exciting endeavor. We are delivering on a strategy in the
market that will cement our competitive position; and you, and your
contributions will be an important component of our success. We look forward to
working with you at Ikanos Communications.



--------------------------------------------------------------------------------

Please call me with any questions that you may have about this offer.

 

Sincerely, /s/ Mike Ricci Mike Ricci President and Chief Executive Officer

 

Accepted and agreed to: June 19, 2007 Date:

 

June 19, 2007 Start Date:

 

/s/ Noah D. Mesel Employee Signature:

 

Cc: Pam K. Gosal, Vice President, Human Resources

Enclosures:

Employment, Confidential Information, Invention Assignment and Arbitration
Agreement

Company Code of Ethics

Insider Trading Policy

Duplicate Original Offer Letter